DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election, without traverse, of Species D.I of claims 1-9 in the “Response to Election / Restriction Filed - 04/12/2021”, is acknowledged 
This office action considers claims 1-23 pending for prosecution, of which, non-elected claims 10-23 are withdrawn, and elected claims 1-9 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (344; Fig 12C; [0135]) = (element 344; Figure No. 12; Paragraph No. [0135]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jinta; Seiichiro (US 20160189611 A1; hereafter Jinta).

Regarding claim 1, Jinta teaches a thin film transistor (TFT) substrate comprising (see the entire document, and embodiments that share element’s label, specifically, Figs 12C, 6, 38C [0135+], and as cited below): 

    PNG
    media_image1.png
    267
    517
    media_image1.png
    Greyscale

Jinta Figure 12C
a TFT (DTr) (DTrC; [0135]) located  on a substrate (200) and including a gate electrode (344), a first semiconductor layer (342) and a second semiconductor layer (346), 
wherein the first semiconductor layer (342), the gate electrode (344) and the second semiconductor layer (346)  vertically stacked, and the first and second semiconductor layers (342/346)  are made of polycrystalline silicon (polysilicons), and 
wherein the first and second semiconductor layers are electrically connected to each other (through {349, 350})in series and respectively include first  and second channel portions, and at least one of the first and second channel portions has a bent structure (Fig 38C; [0205]) in a plan view .
Regarding claim 2, Jinta as applied to the TFT substrate of claim 1, further teaches, wherein the first channel portion includes a first channel part extending in a first direction, and a second channel part extending in a second direction different from the first direction (construed from Fig 38C; [0205]), 

Regarding claim 3, Jinta as applied to the TFT substrate of claim 2, further teaches, wherein (Figs 6, 38C; [0205]) the fourth channel part further extends in a third direction different from the first and second directions.  
Regarding claim 4, Jinta as applied to the TFT substrate of claim 2, further teaches, wherein (Figs 6, 38C; [0205]) the fourth channel part further extends in the first direction from the first channel part.  
Regarding claim 5, Jinta as applied to the TFT substrate of claim 2, further teaches, wherein (Figs 6, 38C; [0205]) wherein the second and fourth channel parts have a same channel length or different channel lengths.  
Regarding claim 6, Jinta as applied to the TFT substrate of claim 1, further teaches, (the substrate) further comprising: 
a first gate insulating layer (343) between the first semiconductor layer and the gate electrode;  19 70256420.1PATENT ATTORNEY DOCKET NO.: 085246-629228 
a second gate insulating layer (345) between the second semiconductor layer and the gate electrode and on the first gate insulating layer; 
a passivation layer (347) on the second semiconductor layer; and 
a connection electrode (350/351) on the passivation layer, 
wherein the connection electrode contacts one of a source portion and a drain portion of the second semiconductor layer and the other of a source portion and a drain depicts all connectivity).  

Regarding claim 7, Jinta as applied to the TFT substrate of claim 6, further teaches, wherein (Fig 12C depicts all connectivity) the one of the source and drain portions of the second semiconductor layer contacts the connection electrode at an inner surface surrounding the contact hole.  
Regarding claim 8, Jinta as applied to the TFT substrate of claim 1, further teaches, (the substrate) further comprising (Fig 12C depicts all patterns and connectivity) an electrode pattern located on and corresponding to the second channel portion of the second semiconductor layer which is on the first semiconductor layer, and 
wherein the electrode pattern is connected to one of a source electrode, a drain electrode and the gate electrode of the TFT, or is supplied with a bias voltage from a power supply circuit ([0090+]). 
Regarding claim 9, Jinta as applied to the TFT substrate of claim 1, further teaches, (the substrate) further comprising (Fig 12C depicts all patterns and connectivity) an electrode pattern located on and corresponding to the second channel portion of the second semiconductor layer which is on the first semiconductor layer, and 
wherein the electrode pattern is connected to one of a source electrode, a drain electrode and the gate electrode of the TFT, or is supplied with a bias voltage from a power supply circuit  ([0090+]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
May 15, 2021